In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                       No. 06-21-00038-CV



CHARLES BLOOMFIELD AND NIKITA LAMEE BLOOMFIELD, Appellants

                                V.

       SPRING INDEPENDENT SCHOOL DISTRICT, Appellee




              On Appeal from the 151st District Court
                      Harris County, Texas
                   Trial Court No. 2010-69231




           Before Morriss, C.J., Burgess and Stevens, JJ.
           Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

        Charles Bloomfield and Nikita A. Bloomfield, appellants, filed a notice of appeal in this

matter on April 29, 2021.1 The clerk’s record was due to be filed in this case on or before

February 21, 2012. Appellants are not indigent and are thus responsible for paying or making

adequate arrangements to pay the clerk’s fee for preparing the record. See TEX. R. APP. P.

37.3(b). The district clerk has informed this Court that the fee has not been paid for the

preparation of the clerk’s record.

        By letter dated May 4, 2021, appellants were provided with notice of and an opportunity

to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The clerk’s letter further warned appellants

that, if they did not submit an adequate response to the notice by June 3, 2021, this appeal would

be subject to dismissal for want of prosecution and for failure to comply with the above-cited

rules. Appellants have not paid for the preparation of the clerk’s record and have not filed proof

of indigency. See TEX. R. APP. P. 20.1. Further, we have received no communication from

appellants responsive to the May 4 correspondence.                   Accordingly, this appeal is ripe for

dismissal.




1
 Originally appealed to the First Court of Appeals in Houston, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                        2
       Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       July 6, 2021
Date Decided:         July 7, 2021




                                                  3